Benjamin Alford attourny of John Sweeting of London Admr to the Estate of his Son John Sweeting deced plaint. agt Martha Emery heire to the Estate of Andrew Sheppard deced and Richard Way & John Jndicott as Sureties for Martha Emery as heire aforesd Defendts in an action of the case to the Value of £ 150. for witholding and refuseing to deliver to the said Benjamin Alford as Attourny aforesd one quarter part of the barque Tho: and Mary of which the sd John Sweeting deced was Owner, or the money or Effects for which the sd quartr part was Sold: Also for refuseing to render to the sd Alford as Attourny aforesd the accot of the Stock and Earnings and the proceeds of the freight and imploymt of the sd Barque in her last Voyage from Boston in to the Jndies & to Boston again under command of the sd Sheppard with all other due damages &c: . . . The Jury . . . found for the plaint. one quarter part of the Barque called Tho: & Mary being the Vessell now in controversy & a just acc° of the Stock and Earnings of the sd Vessell the last Voyage the Vessell made into the Jndies and from thence to Boston under the command of mr Andrew Sheppard or Fifty pounds money within twenty dayes and costs of Court. Lt Way and John Jndicott appearing as Defendts *935appeald from this Judgemt unto the next Court of Assistants, and the Defendt John Jndicott gave in Security for the prosecution of his appeale to Effect.
[ See Alford v. Endicott, above, p. 726, and Records of Court of Assistants, i. 122.]